UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENTCOMPANIES Investment Company Act file number: 811-09917 SENTINEL VARIABLE PRODUCTS TRUST National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code:(802)229-3113 Date of fiscal year end: December 31, 2011 Date of reporting period: June 30, 2011 The Brightening Air A casual empiricist would conclude that the US economy is troubled: weak GNP, employment, housing and slowdowns in the important ISM [‡] and Fed surveys. But a longer perspective shows this is entirely in keeping with a recovery from a deep-seated financial and borrowing crisis. There are many signs that the US is picking itself up: manufacturing productivity, private sector job creation, corporate profitability and household deleveraging. Monetary policy has saved the economy from the insidious threat of deflation. Fiscal policy is meandering. There is frustration. Some of the answers are right in front of us: the Dallas Fed reports that 43% of recent job creation has come from one state, Texas. Smart, business and growth-friendly policies are not alien to Americans. We just get there after we’ve exhausted all other options. [2] Capital market returns continue to crab: sideways with bravado. Stocks returned 6% in the first half of the year but after a rapid correction. Bonds returned 3%, but nearly 6% since the February lows. Emerging markets stalled and the dollar declined a bit. Markets feel volatile but they’re not; VIX [3] and other derivatives on swaps, rates and foreign exchange have been calm. We see low volumes followed by rapid catch- ups and corrections. And this is the world in which we live now. Stay nimble. Do not buy and forget. And remember that in the 1970s, when stocks were flat and bond yields climbed from 7% to 12%, there were 11 rallies in both markets of over 20%. There are three big questions: How will consumers behave? What happens with QE? How serious is the sovereign debt crisis? Let’s look before moving to investment strategies. 1. How will consumers behave? Consumption was mostly responsible for the rebounding economy at the end of last year. Tax cuts were extended, payroll taxes reduced and it was thought consumers were on the mend. Then came increased energy prices, bad weather, supply chain issues. So they promptly cut back. But there are deep secular trends that suggest the US consumer may never return to the habits of the last two decades. Household debt has declined by about 20% and financial obligations (mostly mortgages, taxes, leases, etc.) have fallen from a peak of 19% of disposable income to a seventeen-year low of 16%. In other words, households are choosing to delever, free up income and pay off debt. This is much more than virtue following excess. It is changed behavior and has profound implications for housing, retailing and demand. 2. What happens with QE? It’s over as we know it. It worked. We averted deflation. The economy did not lapse into recession. The Fed’s balance sheet shot up to $2.8 trillion and bank reserves climbed by an equal amount. The Fed has made it clear monetary policy is not a panacea and that other policies must take over. So while they will keep rates low, we should not expect any resumption of aggressive monetary policy. This is good. Other buyers will now step into the Treasury market. Foreigners will return and investors will now operate in a fairer market. That, and the state of the economy, explain why there will be no rapid Treasury sell-off. The prospects for QE3 are close to zero. Why? First , there is no deflation risk; second , there will be a “wait and see” attitude going into Q3; and third , the law of diminishing returns. This is fine. The Fed has gassed up the tank. Someone else has to twist the throttle. 1 . Institute for Supply Management 2 . Apologies to Churchill. 3 . VIX: Chicago Board Options Exchange (CBOE) Volatility Index, shows the market’s expectation of 30-day volatility. It is constructed using the implied volatilities of a wide range of S&P 500 index options. An investment cannot be made directly in an index. This article contains the current opinions of the author but not necessarily those of Sentinel Investments. The author’s opinions are subject to change without notice. This article is distributed for informational purposes only. Forecasts, estimates, and certain information contained herein are based upon proprietary research and should not be considered as investment advice or a recommendation of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but not guaranteed. 3. How serious is the debt crisis? Greece is in the headlines and rightly so. It’s not the size of the debt that matters, less than Apple’s [4] market cap, but the principles, starting with the fact that no country has ever successfully borrowed its way out of a crisis. Greece has special problems. It has spent over half of its existence as an independent state in default. The private sector is heavily distorted by government policies. Some shockers: i) pharmacists receive a guaranteed 35% mark-up on every prescription ii) power company employees receive guaranteed bonuses and pensions to a sum equivalent to three times privatization proceeds iii) journalists take 21% of all ad revenues as pension contributions iv) there are four times as many teachers per student than Finland (which has the EU’s highest academic standards), and twice as many doctors, per head, than the rest of Europe. And so on. In other words, the private sector never stood a chance. So far, not one job loss has touched the public sector. No wonder the tortuous process to postpone the inevitable. If Greece were an isolated case, there would be no problem. But we have the walking wounded, like Portugal and Ireland with 15% fi ve-year bond yields, and Italy, where a heavy short-term debt load is about to roll over to rates nearly twice the current coupons. The Fed has gassed up the tank. Someone else They have passed some back-end loaded austerity measures but these are not much help for the low growth problem. So, yes the crisis matters because of the parlous states of bank capital and the screamingly ineffi cient political institutions dealing with a tough but not unprecedented problem. has to twist the throttle. What this means for capital markets Bonds The market is torn between those that believe either i) yields, driven by infl ation and debt, will spring up and close nearer the 4% mark by year-end ii) that slack credit demand and an economy with a signifi cant output gap will leave rates trading in a 3.1% to 3.7% band. We are in the latter camp. There is risk in the market, the most serious being the debt ceiling. But the appetite for “risk-on” bonds, especially CMBS and high yield, is waning and Treasuries and short duration government MBS offer good trading opportunities. The unremitting good news about the bond market is that it is now free from major distortions. The NIM (New Issue Market) is healthy and companies continue to improve their balance sheets. Demand remains from both household savers and long-liability investors such as insurance companies and pension funds. There is a lot riding on an economic rebound in the second half but the market needs more data to move concretely in one direction. In that light, we expect the market to trade sideways, which is fi ne as price moves of up to 3% can be opportunities to exploit spread ineffi ciencies. Equities Summer months are notoriously capricious for equities. This is what we’re watching: 1. Valuations: Yields at around 2.1% and forward multiples at 13x are attractive. We know the Cyclically Adjusted Price Earnings (CAPE) and Tobin’s Q [5] are at high levels but they mean less these days and mean reversion is not always so adamant. More important, valuations relative to fix ed income are strong. We look at the S&P [6] earnings yield of 7.6% and compare to Moody’s investment grade average of around 5%. This explains why companies are issuing low cost debt to build balance sheets and can then invest in businesses returning over 20%, which is the ROE for the S&P. That’s quite a positive carry. 2. Margins: We’re in the tenth quarter of profi t expansion and profi ts’ share of national income is nearing that of 2007. These can remain high. Productivity 4 . Apple Inc. is 3.2 % of total net assets in the Sentinel Capital Growth Fund and is3.8 % of total net assets in the Sentinel Growth Leaders Fund as of 07/11
